 In theMatterofEASTERN STATES PETROLEUMCo.,INC. andOILWORKERS INTERNATIONALUNION, LOCAL 227In the Matter of EASTERNSTATES PETROLEUMCO., INC.andOILWORKERS INTERNATIONALUNION, LOCAL 227Cases Nov. C-977 and R-864, respectively.DecidedSeptember 16, 1939OilRefining Industry-Interference,Restraint, and Coercion:charges of,notsustained-Company-DominatedUnion:charges of, not sustained-Com-plaint: dismissed-Investigation of Representatives:requesttowithdraw, byUnion during hearing granted; case closed.Mr. Warren Woods,for the Board.Wood d Morrow,byMr. M. S. McCorquodaleandMr. Walter E.Boyd,of Houston, Tex., for the respondent.Mandell d Combs, by Mr. Arthur J. MandellandMr. HermanWright,ofHouston,Tex., for the Oil Workers Union.Mr. Edwin L. Swope,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 11, 1937, Oil Workers International Union, Local 227,herein called the Union, filed with the Regional Director for theSixteenth Region (Fort Worth, Texas), charges thatEastern StatesPetroleum Company, Inc., Houston, Texas, herein called the re.-spondent, had engaged in and was engaging in unfair labor practicesaffectingcommerce within the meaning of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On October 11, 1937, the Union filed with the sameRegional Di-rector a petition alleging that a question affecting commerce hadarisen concerning representation of the employees of the respondent,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act.On March 10, 1938, the National LaborRelationsBoard,hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, Article. III, Section 10 (c) (2), and Article II.15 N. L.R. B., No. 46.450 EASTERN STATESPETROLEUM CO., INC.451Section 37 (b), of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, hereinafter referredto asthe Rulesand Regulations, ordered an investigation upon the petition and au-thorized the Regional Director to conduct it and provide for an ap-propriate hearing on due notice, and further ordered that for the pur-poses of hearing the two cases be consolidated and that onerecord ofhearing be made.Upon the charges theretofore filed, the Board, by theRegionalDirector, duly issued its complaint dated April 18, 1938, allegingthat the respondent liad engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1), (2), and (5) and Section 2 (6) and (7) of the Act. Copy ofthe complaint and of the petition, accompanied by notices of a hear-ing thereon to' be held before a Trial Examiner on May 2, 1938, wereduly served on respondent and upon the Union. The complaintalleged in substance (a) that on or about July 7, 1937, and at alltimes thereafter, respondent refused to bargain collectively with'theUnion as exclusive representative of its employees in an appropriateunit; (b) that the respondent by its officers, agents, and employees,fostered, encouraged, sponsored, dominated, and interfered with theformation and administration of a labor organization of its em-ployees, known as the Employees Representation Plan,l herein calledthe Plan, and contributed financial and other support thereto; (c)that the respondent, by its officers and agents, for the purpose of in-terfering with, restraining, and coercing its employees in the exer-cise of their right to self-organization and to engage' in concertedactivities for mutual aid and protection warned its employees againstjoining or assisting the Union; and (d) that, by virtue of the fore-going acts and refusals to act the respondent interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On April 27, 1938, the re=spondent filed its answer denying the material averments of thecomplaint, and denying that its business affects commerce within themeaning of the Act.Pursuant to the notices of hearing, the consolidated hearing com-menced on. May 2, 1938, at Houston, Texas, before L. Richard Insirilo,the Trial Examiner dilly designated by the Board.During thehearing on May 3, the Trial Examiner granted a motion, in whichall the parties joined, continuing the hearing until June 13 at whichtime, by agreement of the parties, the hearing was further con-tinued until June 27.At the commencement of the hearing on June27, counsel for the Union asked permission to withdraw the petitionfor investigation and certification of representatives.The Trial1 Incorrectly designated in the. complaintas Eastern'States Employees Federation. 452DECISIONS OF ; NATIONAL ; LABOR RELATIONS : BOARDExaminer thereupon granted a motion made by the Board's counselto.withdraw the notice of hearing in the representation case. Inas-much as the Union no longer' wishes to continue with the representa-tion case, we . shall grant its request to withdraw the petition andorder the case closed.The Board's counsel at the same time, withthe' consent of the Trial Examiner, also withdrew the allegationsin the complaint that the respondent had refused to bargain collec-tively with the Union.The Board, the Union, and the respondentwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnessesand to introduce evidence bearing on the issues was afforded allparties.During the hearing counsel for the Board moved to amendthe *pleadings to conform to the proof.This motion was granted.During the course of the hearing the Trial Examiner made severalother rulings on motions. and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.After the close of the hearing the respondent filed a brief with theTrial Examiner.On October 14, 1938, the Trial Examiner issuedhis Intermediate Report, a copy of which was duly served on therespondent and the Union, finding that the respondent had engagedin, and was engaging in unfair labor practices within the meaningof Section 8 (1) and (2) and Section 2 (6) and (7) of the Act.Heaccordingly recommended that the respondent cease and desist fromengaging: in such unfair labor practices and take certain affirmativeaction to remedy the situation brought about by the unfair laborpractices found.Thereafter, the respondent filed exceptions to theIntermediate Report and requested permission to argue orally beforetheBoard.Subsequently, the respondent filed a brief with theBoard in support of its exceptions.Pursuant to notice served onthe respondent and the Union, oral argument was had before theBoard on July 25, 1939.The respondent was represented by counseland participated in the oral argument.The Board has consideredthe exceptions and the brief, and, as indicated by our findings, con-clusions of law, and order set forth below, we sustain the exceptionsto the findings of the Trial Examiner that the respondent engagedin unfair labor practices..Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Eastern States Petroleum Company, Inc., is aDelaware corporation, with its principal office in New York City. EASTERN STATES PETROLEUM CO., INC.453It owns and operates a refinery in Houston, Texas, and is engagedin the business of purchasing, refining, and distributing petroleumand petroleum products.Substantially all of the crude oil _ refinedby respondent is obtained within the State of Texas, but approxi-mately 98 per cent of its products, consisting of gasoline, kerosene,heating oil, and fuel oil. are sold f: o. b. Houston to purchasers whocause them to be transported out of the State of Texas. Its grossreceipts during 1937 amounted to approximately $13,000,000.Atthe time of the hearing there were employed, in the refinery 72 pro-duction and maintenance employees, exclusive of office and super-visory employees.II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union, Local 227, is a labor organiza-tion affiliated with the Committee for Industrial Organization, ad-mitting to its membership all employees of the respondent, exclusiveof office workers, executives, and foremen.Employees Representation Plan is an unaffiliated labor organiza-tion, participated in by all employees of the respondent, exclusive ofsupervisory employees.III.THE ALLEGED UNFAIR LABOR PRACTICESThe alleged domination of the Plan and interference, restraint,and coercionOn April 1, 1935, the respondent began operating the refinery, atfirst under lease and after the latter part of 1935 continued its opera-tion as owner.Most of the employees of its predecessor were re-tained. _ Among them were a number who were members of theUnion; however, as stated below, the Union did not become activein the respondent's refinery until May 1937.At various times between June 1935 and October 1936 groups ofthe respondent's employees in different departments of its refineryengaged in informal negotiations with its management through com-mitteemen of their own choice.As a. result of these negotiations theemployees received several wage increases.Apparently at about thetime of the negotiations in October 1936, the employees began to con-sider the advisability of forming a labor organization to act as theirrepresentative for collective bargaining.Tom Doherty, an employeeWho had formerly worked at the Standard Oil Company which hadan employees' representation plan, favored a similar plan for re-spondent's refinery and discussed the matter with some of his fellowemployees.Several of these employees then approached the re=spondent's manager and asked him whether the respondent had any199549-30-vol. 15--30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDobjection to such a plan.On being informed that respondent hadno objection, these employees conducted an election in the respond-ent's plant for the purpose of selecting a committee to launch theformation of the plan.Cecil Linnenkohl, who later became an ac-tive union member, prepared the ballot.The committee of five thusselected contacted the respondent's personnel director who, at theirrequest, made arrangements and went with two members of the com-mittee, Doherty and Linnenkohl, to visit the personnel director ofthe Humble Oil & Refinery Company, located in Houston, Texas, inorder that the committeemen might study the representation plan ofthe Humble employees.Later, the two committeemen reported theirfindings to the whole committee and a meeting of all the employeeswas held at a school house.At this meeting, after studying theHumble plan, certain demands were drafted by the employees to bepresented to the respondent for its consideration.Neither then, norsubsequently were any bylaws adopted, although the organizationthereafter used the designation, Employees Representation Plan.Three of the demands, formulated at the meeting referred to above,were that there be (1) "no discrimination by the Company or itsemployees against any employees on account of membership or non-membership in any church, society, fraternity or union"; (2) "collec-tive dealing as to all matters of mutual interest, through the em-ployees committee"; and (3) "just treatment of each employee, withopportunity for submission of all grievances for adjustment throughtheir committee."The other demands related to wage increases andimprovements in working conditions.Thereafter, in the latter partof December 1936, the committee asked the management to considerthese demands and on January 13, 1937, a meeting was held by thecommittee and the respondent during which the respondent's presi-dent announced its policy, stating in effect that the three demandsenumerated above were acceptable and that the respondent hoped toeventually comply with all the demands. It was also agreed that ameeting should be held by the committee and the management eachmonth.2In May 1937 the Union commenced an active organizing campaignamong the respondent's employees.Membership petitions were cir-culated in the plant and signed by a number of employees, includingtwo of the Plan's committeemen.Committeeman Linnenkohl notonly joined the Union but, thereafter, was active in its behalf.This,apparently, resulted in a question being raised at the May meeting2 The committee and the respondent met monthly from January to June 1937,and there-after in August and October 1937, and in January 1938 resumed their monthly meetings.During this period many of the demands made by the committee at the first meetingwere granted to the employees as well as other improvements in their working conditions. EASTERN STATES PETROLEUM CO., INC.455of the committee and the respondent as to whether the employees stilldesired the committee to represent them for the purpose of collec=tive bargaining.It was decided that an election should be held todetermine the wishes of the employees in the matter.A committeeof four selected by the employees, including Linnenkohl and twoother union members, conducted a secret Yes-or-No ballot on thequestion "Are you in favor of continuing the present Employees Rep-resentation Plan-?"The balloting was conducted on the respond-ent's property during and after working hours.Although. it is. ap-parent from the record that the members of the Union were desirousof ascertaining whether the employees wished to be represented bythe Plan or by the Union, there is no showing that the Union re-quested that its name be placed on the ballot..One hundred four ofthe 113 employees eligible at the time voted; 76 voted "Yes," 28voted "No."Later in May another election was held in the plant toselectPlan committeemen for the coming year and, of the five se-lected, three were members of the Union.At the time of the hearingan election was being held to select committeemen for the next year.We are of the opinion that the allegations of unfair labor prac-tices are not supported by sufficient evidence, and we shall, therefore,dismiss the complaint.There. is no convincing showing that therespondent sponsored the formation of the Plan. In fact, the evi-dence indicates that the formation of the Plan was initiated by agroup of non-supervisory employees and, although it is true thatthe respondent's personnel director made the arrangements for theseemployees to study the representation plan at the Humble Oil Com-pany, the record indicates that this was done merely to accommodatethe employees.Nor is there any convincing evidence that the re-spondent dominated the Plan's administration or contributed aidto it.Furthermore, there is no showing that the respondent inter-fered in any way with the organizational activities of the Unionwhich were taking place in its refinery, or that any of its agentsat any time made any intimidatory anti-union statements to the em-ployees.The record does show, however, that about 3 weeks priorto the hearing, a petition withdrawing membership from the Unionwas circulated among the respondent's employees by one of the em-ployees, who had been a member of the Union ; however, there is noevidence in the record which connects the respondent or its agentswith the circulation of this petition.The record affords no basis for concluding that the respondent'semployees have not been free to select any bargaining agent theydesire.Participation in the Plan was not understood to restricttheir right to join any other labor organization. In fact, it is clearthat many employees continued to participate in the Plan after they 456DECISIONSOF NATIONAL LABOR RELATIONS BOARDjoined the Union.Furthermore,the fact that certain employeeswho are members of an American Federation of Labor craft uniondeclined to participate in the Plan,indicates that none of the em-ployees are compelled to do so.Moreover,it is significant thatLinnenkohl,who was an active leader in both the Union and thePlan, was not employed by the respondent at the time of the hearingand was not called as a witness.We cannot,upon the basis of the record before us,find that therespondent has interfered with, restrained,or coerced its employeesin the exerciseof the rights guaranteed by Section 7 of the Act.Nor can we find the respondent has dominated or interfered withthe formation or administration of a labor organization.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent, Eastern States PetroleumCompany, Inc., Houston, Texas, occur in commerce, within the mean-ing of Section 2 (6) of the Act.2.OilWorkers International Union, Local 227, and EmployeesRepresentation Plan are labor organizations, within the meaning ofSection 2(5) of the Act.3.The respondent has not dominated or interfered with the for-mation or administration of a labor organization, within the mean-ing of Section 8 (2) of the Act.4.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed by Section 7of theAct, therebyengaging in an unfair labor practice within themeaning of Section 8(1) of the Act.ORDERUpon the basis of the above findings of fact andconclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the com-plaint issued against Eastern States Petroleum Company, Inc.,Houston, Texas, be, andit herebyis,dismissed.IT IS FURTHER ORDERED thatthe request of the Oil Workers Inter-national Union, Local 227, for permission to withdraw the petitionfor investigation and certification of representatives it filed in CaseNo. R-864 be, and hereby is, granted; and that the aforesaid casebe, and hereby is, closed.